DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                           Patent
              (US 10,572,576 B1)
               Instant Application
                     (16/799,788)
1.  A system for extracting object data from an unstructured document: 
   
          one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to: 
          receive an unstructured document 
comprising a plurality of terms, each term including at least one word, wherein 
the unstructured document is not organized according to an ontology;  
        
         assign a term classification to the plurality of terms of the unstructured document via natural language processing;  
          create a tagging template for the unstructured document by generating a plurality of tagging elements of the tagging template according to a required data object structure;  
          obtain the tagging template for 
the unstructured document, the tagging template including the plurality of tagging elements, each tagging element having an element classification, the tagging template being obtained based on a particular ontology and a description of the unstructured document, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology;  
         receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, wherein the term 
classifications of the selected terms matches the element classification of the 
corresponding tagging elements;
           generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology, 
       

          the generated data object conforming to the required data object structure;  
         determine a selected tagging element from the plurality of tagging elements;  
           prompt to the user, via the interface, suggested terms from the plurality of selected terms having a term classification matching the element classification of the selected tagging element; and
        receive, from the user, a narrative structure indicative of at least one relationship between the plurality of tagging elements of the tagging template.
1.    A system for extracting object data from an unstructured document, the system comprising:
one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to:
         retrieve an unstructured document, the unstructured document comprising a
plurality of terms, each term including at least one word, wherein the unstructured
document is converted to a particular ontology;
       assign a term classification to the plurality of terms of the unstructured document via natural language processing;
         




           obtain a tagging template, of tagging templates for the unstructured document, the tagging template comprising tagging elements, each tagging element having an element classification, the tagging template being obtained based on the particular ontology, the tagging elements of the tagging template corresponding to one or more properties of the
particular ontology;
        receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements;



        generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to
the particular ontology to extract organized object-based data from the unstructured document;
















      link the first data object to a second data object based on the particular ontology and the selected terms;
     ingest the first data object or the second data object into an object-based data analysis platform; and
      analyze the first data object or the second data object using an object-based data analysis platform.


           Claims 1 and 11 and as a result, claims 1-20 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of patent No. US 10,572,576 B1 as shown in the table above.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference Isaacson discloses “generate…a data object organized according to the particular ontology to extract organized object-based data from the unstructured document” (fig. 2, element 210; para. [0039]-[0040]; para. [0054]; para. [0055]-[0057]), “link the first data object to a second data object based on the particular ontology and the selected terms” (para. [0040]) while reference Cervelli discloses “ingest the first data object or the second data object into an object-based data analysis platform” (para. [0141]; para. [0145]-[0146]), and “analyze the first data object or the second data object using an object-based data analysis platform” (para. [0141]; para. [0145]-[0146]; para. [0148]). It would have been obvious to use the missing features of the instant application, as taught by Isaacson and Cervelli for all the reasons described by the references such as achieving efficient, flexible, scalable and custom document generation (Isaacson, para. [0023]) as well as in allowing the user to user to perform geosearches, generate heatmaps, and/or perform keyword searches, among other actions as a result of the analysis (Cervelli, para. [0005]).

                          Patent
              (US 11,244,102 B1)
                Instant Application
                     (16/799,788)
1. A system for extracting object data from an unstructured document: 

         one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to: 
      store an unstructured document in a first portion of an electronic storage; store tagging templates in a second portion of the electronic storage; 
      retrieve the unstructured document from the first portion, the unstructured document comprising a plurality of terms, each term including at least one word, wherein the unstructured document is converted to a particular ontology; 
         assign a term classification to the plurality of terms of the unstructured document via natural language processing; 
     obtain a tagging template, of the tagging templates, from the second portion, for the unstructured document, the tagging template comprising tagging elements, each tagging element having an element classification, the tagging template being obtained based on the particular ontology and a description of the unstructured document, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology;
         receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements; and 
            generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology to extract organized object-based data from the unstructured document, the generating of the data object comprising converting the subset and the tagging elements to properties of the data object; store the data object in a third portion of the electronic storage; 
         map the data object to the unstructured data in the first portion to reveal a source of the data object; 
      


          ingest the data object into an object-based data analysis platform; and 
       
       analyze the data object using an object-based data analysis platform.
1.    A system for extracting object data from an unstructured document, the system comprising:
one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to:
      



       retrieve an unstructured document, the unstructured document comprising a
plurality of terms, each term including at least one word, wherein the unstructured
document is converted to a particular ontology;
       assign a term classification to the plurality of terms of the unstructured document via natural language processing;
           obtain a tagging template, of tagging templates for the unstructured document, the tagging template comprising tagging elements, each tagging element having an element classification, the tagging template being obtained based on the particular ontology, the tagging elements of the tagging template corresponding to one or more properties of the
particular ontology;
        
       receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements;



        generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to
the particular ontology to extract organized object-based data from the unstructured document;




   


   link the first data object to a second data object based on the particular ontology and the selected terms;
     ingest the first data object or the second data object into an object-based data analysis platform; and
      analyze the first data object or the second data object using an object-based data analysis platform.


             Claims 1 and 11 and as a result, claims 1-20 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. US 11,244,102 B1 as shown in the table above.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference Isaacson discloses “link the first data object to a second data object based on the particular ontology and the selected terms” (para. [0040]). It would have been obvious to use the missing features of the instant application, as taught by Isaacson for all the reasons described by the reference such as achieving efficient, flexible, scalable and custom document generation (Isaacson, para. [0023]).

Claim Objections
Claims 3 and 13 are objected to because of the following informalities: “second data object indicates a whether a link…” should be “second data object indicates whether a link…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.          Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al US PGPUB 2002/0194379 A1 (“Bennett” - IDS) in view of Isaacson US PGPUB 2015/0046791 A1 (“Isaacson” - IDS) and Cervelli et al US PGPUB 2014/0337772 A1 (“Cervelli”)
         Per Claim 1, Bennett discloses a system for extracting object data from an unstructured document:
              one or more processors and a memory storing instructions that, when executed by the one or more processors (para. [0059]), cause the system to:
             retrieve an unstructured document, the unstructured document comprising a plurality of terms, each term including at least one word, wherein the unstructured document is converted to an ontology (para. [0031]; para. [0034]);
            assign a term classification to the plurality of terms of the unstructured document via natural language processing (fig. 7, element 720; The name pattern set would tag dynamically, for example, the names of people, places, organizations, email/surface addresses, URL's, telephone/fax numbers, monetary expressions, dates, time…, para. [0074]);
            obtain a tagging template, of tagging templates for the unstructured document, the tagging template including a plurality of tagging elements, each tagging element having an element classification (fig. 7, element 730; The system stores a set of "fill rules" to fill fields of templates with corresponding information from the document identified during the previous processes…, para. [0076]), 
           Bennett does not explicitly disclose the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology to extract organized object-based data from the unstructured document or link the first data object to a second data object based on the particular ontology and the selected terms
           However, these features are taught by Isaacson:
          the tagging template being obtained based on the particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology (para. [0039]; para. [0054]; Objects may be instantiated in the data store in accordance with the corresponding object definition for the particular object in the ontology…, para. [0057]; para. [0059]);
          receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements (para. [0039]-[0040]; para. [0044]; para. [0054]-[0057]);
            generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology to extract organized object-based data from the unstructured document (fig. 2, element 210; Actions 3-5 of FIG. 1 illustrate example processes that may be performed by a user in selecting a template, selecting one or more objects from which information is to be used in the document generated based on the template, and generating that document based on the object properties…, para. [0039]-[0040]; para. [0054]; Data objects may represent a document and/or other unstructured data source…, para. [0055]-[0057])           
             link the first data object to a second data object based on the particular ontology and the selected terms (para. [0040])
            Bennett in view of Isaacson does not explicitly disclose ingest the data object and the second data object into an object-based data analysis platform or analyze the first data object or the second data object using an object-based analysis platform
             However, these features are taught by Cervelli:      
             ingest the data object and the second data object into an object-based data analysis platform (para. [0141]; para. [0145]-[0146]); and
             analyze the first data object or the second data object using an object-based analysis platform (para. [0141]; para. [0145]-[0146]; para. [0148]);
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Isaacson with the system of Bennett in arriving at “the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology to extract organized object-based data from the unstructured document” and “link the first data object to a second data object based on the particular ontology and the selected terms”, because such combination would have resulted in achieving efficient, flexible, scalable and custom document generation (Isaacson, para. [0023]) as well as in allowing the user to user to perform geosearches, generate heatmaps, and/or perform keyword searches, among other actions as a result of the analysis (Cervelli, para. [0005]).
           Per Claim 2, Bennett in view of Isaacson and Cervelli discloses the system of claim 1, 
               Isaacson discloses wherein the instructions further cause the system to: receive, from the user, a selection of one or more media components corresponding to the tagging elements (para. [0026]-[0027]); and
               the generating of the data object is based on the selection of the one or more media components (para. [0026]-[0027]).
            Per Claim 3, Bennett in view of Isaacson and Cervelli discloses the system of claim 1,
               Cervelli discloses wherein the linking of the first data object to the second data object indicates a whether a link between the first data object and the second data object comprises a symmetric link based on whether the first data object or the second data object comprises a parent or a child object (para. [0141]).
          Per Claim 4, Bennett in view of Isaacson and Cervelli discloses the system of claim 3,
            Cervelli discloses wherein, in response to the linking of the first data object to the second data object being asymmetric, the linking indicates a directionality of the link between the first data object and the second data object (para. [0141]; para. [0151}).
           Per Claim 5, Bennett in view of Isaacson and Cervelli discloses the system of claim 1, 
              Cervelli discloses wherein the particular ontology comprises a dynamic ontology in which associations between types of data objects are updated (para. [0045]; para. [0131]).
           Per Claim 6, Bennett in view of Isaacson and Cervelli discloses the system of claim 1,
               Bennett discloses wherein the instructions further cause the system to: store an unstructured document in a first portion of an electronic storage (para. [0056]; claim 26; claim 27); and
                 store tagging templates in a second portion of the electronic storage (para. [0056]; claim 26; claim 27)
            Per Claim 7, Bennett in view of Isaacson and Cervelli discloses the system of claim 6, 
               Cervelli discloses wherein the instructions further cause the system: store the data object in a third portion of the electronic storage (para. [0050]; para. [0054]; para. [0063])
          Per Claim 8, Bennett in view of Isaacson and Cervelli disclose the system of claim 7, 
               Bennett discloses wherein the first portion, the second portion, or the third portion of the electronic storage is remote from the system (para. [0056]; claim 26; claim 27)
          Per Claim 9, Bennett in view of Isaacson and Cervelli disclose the system of claim 1, 
               Isaacson discloses wherein the instructions further cause the system to: receive, from the user, a text input indicating one or more relationships among the tagging elements (para. [0141]; para. [0145]-[0146]; para. [0148]); and 
               the linking of the first data object to the second data object is based on the text input (para. [0141]; para. [0145]-[0146]; para. [0148]).
         Per Claim 10, Bennett in view of Isaacson and Cervelli disclose the system of claim 1, 
              Cervelli discloses wherein the object comprises temporal and geospatial data and is derived from a multimedia file (para. [0048]; para. [0054])
           Per Claim 11, Bennett discloses a method for extracting object data from an unstructured document, the method being performed on a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising:
                retrieving an unstructured document, the unstructured document comprising a plurality of terms, each term including at least one word, wherein the unstructured document is converted to a particular ontology (para. [0031]; para. [0034]);
              assigning a term classification to the plurality of terms of the unstructured document via natural language processing (fig. 7, element 720; The name pattern set would tag dynamically, for example, the names of people, places, organizations, email/surface addresses, URL's, telephone/fax numbers, monetary expressions, dates, time…, para. [0074]);
              obtaining a tagging template, of tagging templates for the unstructured document, the tagging template comprising tagging elements, each tagging element having an element classification (fig. 7, element 730; The system stores a set of "fill rules" to fill fields of templates with corresponding information from the document identified during the previous processes…, para. [0076]);        
              Bennett does not explicitly disclose the tagging template being obtained based on the particular ontology, the tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receiving, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, generating, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology to extract organized object-based data from the unstructured document or linking the first data object to a second data object based on the particular ontology and the selected terms
              However, these features are taught by Isaacson:
              the tagging template being obtained based on the particular ontology, the tagging elements of the tagging template corresponding to one or more properties of the particular ontology (para. [0039]; para. [0054]; Objects may be instantiated in the data store in accordance with the corresponding object definition for the particular object in the ontology…, para. [0057]; para. [0059]);
              receiving, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements (para. [0039]-[0040]; para. [0044]; para. [0054]-[0057]);
               generating, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology to extract organized object-based data from the unstructured document (fig. 2, element 210; Actions 3-5 of FIG. 1 illustrate example processes that may be performed by a user in selecting a template, selecting one or more objects from which information is to be used in the document generated based on the template, and generating that document based on the object properties…, para. [0039]-[0040]; para. [0054]; Data objects may represent a document and/or other unstructured data source…, para. [0055]-[0057])           
             linking the first data object to a second data object based on the particular ontology and the selected terms (para. [0040])
             Bennett in view of Isaacson does not explicitly disclose ingesting the first data object or the second data object into an object-based data analysis platform or analyzing the first data object or the second data object using an object-based data analysis platform
              However, these features are taught by Cervelli;
             ingesting the first data object or the second data object into an object-based data analysis platform (para. [0141]; para. [0145]-[0146]);  and
            analyzing the first data object or the second data object using an object-based data analysis platform (para. [0141]; para. [0145]-[0146]; para. [0148])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Isaacson with the system of Bennett in arriving at “the tagging template being obtained based on the particular ontology, the tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receiving, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, generating, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology to extract organized object-based data from the unstructured document or linking the first data object to a second data object based on the particular ontology and the selected terms”, as well as to combine the teachings of Cervelli with the method of Bennett in view of Isaacson in arriving at “ingesting the first data object or the second data object into an object-based data analysis platform or analyzing the first data object or the second data object using an object-based data analysis platform”, because such combination would have resulted in achieving efficient, flexible, scalable and custom document generation (Isaacson, para. [0023]) as well as in allowing the user to user to perform geosearches, generate heatmaps, and/or perform keyword searches, among other actions as a result of the analysis (Cervelli, para. [0005]).
           Per Claim 12, Bennett in view of Isaacson and Cervelli disclose the method of claim 11, 
             Isaacson discloses receiving, from the user, a selection of one or more media components corresponding to the tagging elements (para. [0026]-[0027]);  and the generating of the data object is based on the selection of the one or more media components (para. [0026]-[0027]);.
             Per Claim 13, Bennett in view of Isaacson and Cervelli disclose the method of claim 11, 
                 Cervelli discloses wherein the linking of the first data object to the second data object indicates a whether a link between the first data object and the second data object comprises a symmetric link based on whether the first data object or the second data object comprises a parent or a child object (para. [0141]).
            Per Claim 14, Bennett in view of Isaacson and Cervelli disclose the method of claim 13, 
                Cervelli discloses wherein, in response to the linking of the first data object to the second data object being asymmetric, the linking indicates a directionality of the link between the first data object and the second data object (para. [0141]; para. [0151}).
            Per Claim 15, Bennett in view of Isaacson and Cervelli disclose the method of claim 11, 
                 Cervelli discloses wherein the particular ontology comprises a dynamic ontology in which associations between types of data objects are updated (para. [0045]; para. [0131]).
           Per Claim 16, Bennett in view of Isaacson and Cervelli disclose the method of claim 11, 
                 Bennett discloses storing an unstructured document in a first portion of an electronic storage (para. [0056]; claim 26; claim 27) and storing tagging templates in a second portion of the electronic storage (para. [0056]; claim 26; claim 27).
          Per Claim 17, Bennett in view of Isaacson and Cervelli disclose the method of claim 16, 
                 Cervelli discloses storing the data object in a third portion of the electronic storage (para. [0050]; para. [0054]; para. [0063])
          Per Claim 18, Bennett in view of Isaacson and Cervelli disclose the method of claim 17, 
             Bennett discloses wherein the first portion, the second portion, or the third portion of the electronic storage is remote from the system (para. [0056]; claim 26; claim 27).
           Per Claim 19, Bennett in view of Isaacson and Cervelli disclose the method of claim 11, 
                Isaacson discloses receiving, from the user, a text input indicating one or more relationships among the tagging elements (para. [0141]; para. [0145]-[0146]; para. [0148]); and
               the linking of the first data object to the second data object is based on the text input (para. [0141]; para. [0145]-[0146]; para. [0148]).       
          Per Claim 20, Bennett in view of Isaacson and Cervelli disclose the method of claim 11, 
             Cervelli discloses wherein the object comprises temporal and geospatial data and is derived from a multimedia file (para. [0048]; para. [0054])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658